DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/1/2022 has been entered and claims 7 is cancelled, thus claims 1-6 and 8-21 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 14-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda US PGPub. 2018/0138458 of record. 	Regarding claim 12, Tokuda teaches a display device (100, fig. 3) [0036], comprising:  	a pixel electrode (113, fig. 3) [0077];  	a pixel defining layer (119, fig. 3) [0078] on the pixel electrode (113) and having a pixel opening (hereinafter called 119’) that exposes at least a portion of the pixel electrode (113);  	an emission layer (114, fig. 3) [0077] on the pixel electrode (113) in the pixel opening (119’);  	an opposite electrode (115, fig. 3) [0077] on the emission layer (114);  	a first refractive layer (117, fig. 3) [0052] on the opposite electrode (115) and having a refractive opening (hereinafter called 117’), the first refractive layer (117) having a first refractive index (n2, 1.45-1.6, [0063]); and  	a second refractive layer (118, fig. 3) [0052] on the first refractive layer (117) and having a second refractive index (n1, 1.7-2.1, [0063]) greater than the first refractive index (n2), the second refractive layer (118) having a planarized surface opposite the refractive opening (117’) (see examiner’s fig. 1),  	wherein a difference between the second refractive index (n1) and the first refractive index (n2) is greater than or equal to 0.15 (Tokuda, fig. 3). 	At least a portion of the upper surface of the second refractive layer (118) has a planarized surface opposite the refractive opening (117’) as can be seen in the examiner’s annotated figure below. In order to overcome the current grounds of rejection, the limitation must positively recite that the entire upper surface of the second refractive layer has a planarized surface opposite the refractive opening.
    PNG
    media_image1.png
    934
    1124
    media_image1.png
    Greyscale
 	                                             Examiner’s fig.1  	Regarding claim 14, Tokuda teaches the display device of claim 12, wherein the refractive opening (117’) overlaps the pixel opening (119’) (Tokuda, fig. 3).  	Regarding claim 15, Tokuda teaches the display device of claim 12, wherein a light emitted from the emission layer (114) is totally reflected [0009], [0052] by a sidewall (117s) of the first refractive layer (117) exposed by the refractive opening (117’) (Tokuda, fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PGPub. 2018/0138458 of record. 	Regarding claim 1, Tokuda teaches a display device (100, fig. 3) [0036], comprising: 	a pixel electrode (113, fig. 3) [0077];  	a pixel defining layer (119, fig. 3) [0078] on the pixel electrode (113) and having a pixel opening (hereinafter called 119’) that exposes at least a portion of the pixel electrode (113);  	an emission layer (114, fig. 3) [0077] on the pixel electrode (113) in the pixel opening (119’);  	an opposite electrode (115, fig. 3) [0077] on the emission layer (114);  	a first refractive layer (117, fig. 3) [0052] on the opposite electrode (115) and having a refractive opening (hereinafter called 117’), the first refractive layer (117) having a first refractive index (n2, 1.45-1.6, [0063]); and  	a second refractive layer (118, fig. 3) [0052] on the first refractive layer (117), the second refractive layer (118) having a second refractive index (n1, 1.7-2.1, [0063]) greater than the first refractive index (n2), 	wherein an upper surface of the second refractive layer (118) is planarized opposite the refractive opening (117’) (see examiner’s fig. 1), 	wherein a maximum inclination angle of a sidewall (hereinafter called 117s) of the first refractive layer (117) exposed by the refractive opening (117’) with respect to a lower surface of the first refractive layer (117) is an acute angle but Tokuda fails to teach wherein the maximum inclination angle between 65 degrees and 90 degrees. 	At least a portion of the upper surface of the second refractive layer (118) has a planarized surface opposite the refractive opening (117’) as can be seen in the examiner’s annotated figure below. In order to overcome the current grounds of rejection, the limitation must positively recite that the entire upper surface of the second refractive layer has a planarized surface opposite the refractive opening.  	However, Tokuda teaches another embodiment (fig. 18) wherein a maximum inclination angle of a sidewall (hereinafter called 117s) of the first refractive layer (117) exposed by the refractive opening (117’) with respect to a lower surface of the first refractive layer (117) is a very high acute angle close to 90° (similar to θ6, fig. 18 [0094], which is larger than the critical angle θc which is around 60°, [0063]) (Tokuda, fig. 18). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of the embodiments of fig. 3 and fig. 18 of Tokuda such that the  maximum inclination angle of a sidewall of the first refractive layer exposed by the refractive opening with respect to a lower surface of the first refractive layer is in the range as claimed in order to reduce the amount of light that is incident on the inside of the display and reduce the amount of light reflected by the reflecting electrode (Tokuda, [0095]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Regarding claim 2, Tokuda teaches the display device of claim 1, wherein an undercut is not formed at the sidewall (117s) of the first refractive layer (117) (Tokuda, fig. 3).  	Regarding claim 3, Tokuda teaches the display device of claim 1, wherein the refractive opening (117’) overlaps the pixel opening (119’) (Tokuda, fig. 3). 	Regarding claim 4, Tokuda teaches the display device of claim 1, wherein a light emitted from the emission layer (114) is totally reflected [0009], [0052] by the sidewall (117s) of the first refractive layer (117) (Tokuda, fig.3, [0009],[0052]).  	Regarding claim 5, Tokuda teaches the display device of claim 1, wherein a difference between the second refractive index (n1, 1.7-2.1) and the first refractive index (n2, 1.45-1.6) is greater than or equal to 0.15 (Tokuda, fig. 3, [0063]). 	Regarding claim 6, Tokuda teaches the display device of claim 5, wherein the first refractive index is 1.5 (n2, 1.45-1.6) [0063] and the second refractive index is 1.65 (n1, 1.7-2.1) [0063] (Tokuda, fig. 3, [0063]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the first and second refractive index in the range as claimed in order to set the critical angle within a specific range (Tokuda, [0063] to cause total light reflection at the side surface of the first refractive layer [0058]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 Regarding claim 8, Tokuda teaches the display device of claim 1, wherein the refractive opening (117’) has a same shape (see curved sidewall shapes in fig. 18) as a shape of the pixel opening (119’) (Tokuda, fig. 18).  	Regarding claim 9, Tokuda teaches the display device of claim 1, further comprising: a thin film encapsulation layer (116, fig. 3) [0067] between the opposite electrode (115) and the first refractive layer (117) and having a planarized (flat) upper surface (Tokuda, fig. 3).  	Regarding claim 19, Tokuda teaches a display device (100, fig. 3) [0036], comprising:  	a light emitting element (113+114+115, fig. 3; hereinafter collectively called OLED) [0077];  	a pixel defining layer (119, fig. 3) [0078] surrounding the light emitting element (OLED);  	a first refractive layer (117, fig. 3) [0052] on the light emitting element (OLED) and the pixel defining layer (119), the first refractive layer (117) overlapping the pixel defining layer (119) and having a first refractive index (n2, 1.45-1.6, [0063]); and  	a second refractive layer (118, fig. 3) [0052] on the first refractive layer (117), the second refractive layer (118) overlapping the light emitting element (OLED) and the pixel defining layer (119), and having a second refractive index (n1, 1.7-2.1, [0063]) greater than the first refractive index (n2), wherein an upper surface of the second refractive layer (118) overlapping the light emitting element is planarized (120) (see examiner’s fig. 1) 	wherein a maximum inclination angle of a sidewall (hereinafter called 117s) of the first refractive layer (117) with respect to a lower surface of the first refractive layer (117) is an acute angle but Tokuda fails to teach wherein the maximum inclination angle between 65 degrees and 90 degrees. 	At least a portion of the upper surface of the second refractive layer (118) has a planarized surface opposite the refractive opening (117’) and overlapping the light emitting element (120) as can be seen in the examiner’s annotated figure below. In order to overcome the current grounds of rejection, the limitation must positively recite that the entire upper surface of the second refractive layer has a planarized surface opposite the refractive opening and/or opposite the light emitting element. 	However, Tokuda teaches another embodiment (fig. 18) wherein a maximum inclination angle of a sidewall (hereinafter called 117s) of the first refractive layer (117) with respect to a lower surface of the first refractive layer (117) is a very high acute angle close to 90° (similar to θ6, fig. 18 [0094], which is larger than the critical angle θc which is around 60°, [0063]) (Tokuda, fig. 18). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of the embodiments of fig. 3 and fig. 18 of Tokuda such that the  maximum inclination angle of a sidewall of the first refractive layer exposed by the refractive opening with respect to a lower surface of the first refractive layer is in the range as claimed in order to reduce the amount of light that is incident on the inside of the display and reduce the amount of light reflected by the reflecting electrode (Tokuda, [0095]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Regarding claim 20, Tokuda teaches the display device of claim 19, wherein a light emitted from the light emitting element (OLED) is totally reflected [0009], [0052] by the sidewall (117s) of the first refractive layer (117) (Tokuda, fig. 3).  	Regarding claim 21, Tokuda teaches the display device of claim 19, wherein a difference between the second refractive index (n1, 1.7-2.1) and the first refractive index (n2, 1.45-1.6) is greater than or equal to 0.15 (Tokuda, fig. 3, [0063]). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PGPub. 2018/0138458 of record as applied to claim 12 above.
 	Regarding claim 13, Tokuda teaches the display device of claim 12, wherein the first refractive index is 1.5 (n2, 1.45-1.6) [0063] and the second refractive index is 1.65 (n1, 1.7-2.1) [0063] (Tokuda, fig. 3, [0063]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to use the first and second refractive index in the range as claimed in order to set the critical angle within a specific range (Tokuda, [0063] to cause total light reflection at the side surface of the first refractive layer [0058]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PGPub. 2018/0138458 as applied to claim 12 above, and further in view of Sakamoto et al. US PGPub. 2017/0279084, both of record.
 	Regarding claim 17, Tokuda does not teach the display device of claim 12, wherein the first refractive layer (117) includes acrylic resin.  	However, Sakamoto teaches a display device (fig. 6) comprising a first refractive layer (SRL, fig. 6) [0046] wherein the first refractive layer (SRL) is an acrylic resin [0046]) (Sakamoto et al., fig. 6, [0046]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Tokuda with that of Sakamoto by using the material of the first refractive layer of Sakamoto in the first refractive layer of Tokuda because the refractive index of acrylic resin is similar or the same as the refractive index (~1.5) indicated by Tokuda and acrylic resin is well-known in the art and such substitution is art recognized equivalence for the same purpose (as refraction layers with refractive index of about 1.5) to obtain predictable results (see MPEP 2144.06).	
                                                Allowable Subject Matter
Claims 10-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising: “an input sensing layer between the thin film encapsulation layer and the first refractive layer, wherein the first refractive layer covers the input sensing layer” as recited in claim 10 and in combination with the rest of the limitations of claims 1 and 9; 	a display device comprising: “a polarizing layer on the second refractive layer” as recited in claim 11 and in combination with the rest of the limitations of claim 1; 	a display device “wherein the first refractive layer includes a photoresist” as recited in claim 16 and in combination with the rest of the limitations of claim 1; and 	a display device wherein “the second refractive layer includes siloxane and at least one of zirconium oxide, aluminum oxide, and titanium oxide” as recited in claim 18 and in combination with the rest of the limitations of claim 12. 	                                             Response to Arguments
 	Applicant’s argue that “Tokuda appear to disclose that the “insulating layer 118” is not substantially planar opposite a refractive opening (referred to in the Office action as 117’) or in a portion overlapping a light emitting element. Furthermore, every embodiment of Tokuda appears to show a “depression 131” in the “insulating layer 118.” (FIG. 14 of Tokuda merely appears to illustrate an intermediate processing step before forming a “depression 131” in the “insulating layer 118,” as shown in FIG. 15.) 
As such, Applicant respectfully submits that the cited Tokuda reference does not
appear to disclose or suggest at least the above-emphasized limitations of claims 1, 12,
and 19. Furthermore, there is no apparent reason why a person having ordinary skill in
the art before the effective filing date of the present application would modify the teachings
of the cited Tokuda reference to arrive at the claimed embodiments of claims 1, 12, and
19. Accordingly, Applicant respectfully requests that the rejections of claims 1, 12, and 19
be withdrawn and that these claims be allowed.”
However, the examiner respectfully submits that, at least a portion of the upper surface of the second refractive layer (118) has a planarized surface opposite the refractive opening (117’) and overlapping the light emitting element (120) as can be seen in the examiner’s annotated figure below.  	In order to overcome the current grounds of rejection, the limitation must positively recite that the entire upper surface of the second refractive layer has a planarized surface opposite the refractive opening and/or opposite the light emitting element. 	Therefore the rejection of claim 1, 12 and 19 is deemed proper, maintained and final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892